    Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 1 of 43 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

    S.Y.,
                                                             )
                            Plaintiff,                       )   THIRD AMENDED COMPLAINT
                                                             )
            vs.                                              )   JURY TRIAL DEMANDED
                                                             )
    UOMI & KUDAI, LLC,                                       )
                                                             )
                            Defendant.                       )
                                                             )
                                                             )




                                  THIRD AMENDED COMPLAINT1

            Plaintiff S.Y., by and through her undersigned attorneys, hereby files this Complaint

against Defendant UOMI & KUDAI, LLC (“Defendant Uomi ”), and alleges as follows:

                                            INTRODUCTION

1.          This action for damages is brought by the Plaintiff, S.Y., a survivor of sex trafficking, under

the federal William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008

(hereinafter “TVPRA”), as well as other Florida state laws as identified herein.

2.          Defendant Uomi is a hotel owner, operator, manager, supervisor, controller and/or entity

otherwise responsible for hotels at which sex trafficking has taken place, including the Spinnaker

Inn where Plaintiff S.Y. was trafficked, and at all material times, Defendant Uomi was doing

business as the Spinnaker Inn.




1
 This Third Amended Complaint is being filed based upon the Order of the Honorable Judge John E. Steele entered
on August 5, 2020 in the matter of S.Y. v. Naples Hotel Company, et al, 2:20-cv-00118-JES-MRM, pp. 13-14, 17.
 Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 2 of 43 PageID 2




3.      Human sex trafficking is prevalent at hotels and motels throughout the United States and

globally due to many factors, including but not limited to, ease of access for buyers, the ability to

pay in cash (non-traceability), the ability to maintain anonymity, privacy and discretion.

4.      At all material times, Defendant Uomi had knowledge of the prevalence of sexual

trafficking at hotels and motels throughout the United States and globally, including the factors

identified in the preceding paragraphs, yet Defendant Uomi failed to prevent and/or take steps to

prevent this horrific criminal conduct from occurring at its hotels, including the Spinnaker Inn, so

that it could continue earning a profit at the expense of human life, human rights, and human

dignity.

5.      As part of its knowledge of sex trafficking, Defendant Uomi knew or should have known

that sex traffickers, or ‘pimps’, use threats, violence, manipulation, lies, debt bondage, and other

forms of coercion to compel adults and children to engage in commercial sex acts against their

will at these hotels and motels.

6.      Plaintiff S.Y.’s sex traffickers, or ‘pimps’, chose the Spinnaker Inn as a venue to conduct

their sex trafficking activities.

7.      The passage of the TVPRA in 2008 (hereinafter “TVPRA”), as well as countless other

legislative initiatives, put Defendant Uomi on notice of the high likelihood of these illegal acts

occurring on its hotel premises, including the premises of the Spinnaker Inn, which, at a minimum,

warranted it to be all the more vigilant and proactive in preventing this conduct.

8.      Defendant Uomi, who, at all material times, was the owner, operator, manager and/or

controller of the Spinnaker Inn, knew or should have known, based on a combination of well-

documented indicators, that sex trafficking and other criminal activity was occurring, and would

continue to occur, at the Spinnaker Inn as a result of its misfeasance and nonfeasance.




                                                 2
 Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 3 of 43 PageID 3




9.     At all material times, Defendant Uomi, individually and/or by its actual or apparent agents,

operators, servants, franchisees and/or employees, aided, concealed, confined, benefitted and

profited from sex trafficking and other criminal activity that was occurring at the Spinnaker Inn,

including as to Plaintiff S.Y.

10.    At all material times, Defendant Uomi, individually and/or by its actual or apparent agents,

operators, servants, franchisees and/or employees, harbored human traffickers at the Spinnaker Inn

and/or failed to rectify the foreseeable risks of sex trafficking and other criminal activity that were

occurring and would continue to occur at the Spinnaker Inn.

11.    At all material times, Defendant Uomi, individually and/or by its actual or apparent agents,

operators, servants, franchisees and/or employees, failed to take steps to prevent dangerous

conditions from existing at the Spinnaker Inn, failed to ensure the Spinnaker Inn was safe and

secure from criminal conduct and failed to report suspicious conduct, such as human sex

trafficking, at the Spinnaker Inn.

12.    As a result of Defendant Uomi’s failure to act and its negligent operations as outlined in

the Complaint, Defendant Uomi allowed the Spinnaker Inn to be a vehicle for carrying out human

trafficking, sex crimes and/or other unlawful conduct.

13.    While Defendant Uomi profited from the room occupancy at the Spinnaker Inn, which

included rental fees, increased property value, food and beverage sales on site and/or ATM fees,

Plaintiff S.Y. was being exposed to continuous and repeated dangerous conditions at the Spinnaker

Inn as a sex slave that resulted in her confinement, bodily injuries, emotional distress, mental harm

and anguish from approximately 2013 and continuing through approximately February of 2016.

14.    Before and during this period from 2013 to 2016, Defendant Uomi was on notice of the

prevalence of sex trafficking at the Spinnaker Inn as well as at similarly situated hotels within




                                                  3
 Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 4 of 43 PageID 4




Naples, Florida, and Defendant Uomi failed to take adequate steps that would have prevented its

occurrence.

15.    Before and during this period from 2013 to 2016, Defendant Uomi failed to implement

sufficient educational and training programs on sex trafficking within its corporate chain of

command, as well as failed to implement policies for preventing, identifying, reporting,

documenting, investigating, and stopping sex trafficking at the Spinnaker Inn.

16.    Before and during this period from 2013 to 2016, Defendant Uomi knew or should have

known that Plaintiff S.Y. was being trafficked at the Spinnaker Inn and Defendant Uomi failed to

act upon the obvious signs alerting it to the crimes taking place at the Spinnaker Inn.

17.    Plaintiff S.Y. brings this action for damages against Defendant Uomi in violation of the

TVPRA, because it knowingly benefited from a venture that it knew, or should have known, to be

engaging in sex trafficking in violation of 18 U.S.C. § 1591(a) and (b), and who enabled, harbored,

facilitated or financially benefited, or any combination of the foregoing, from a sex trafficking

venture in which Plaintiff S.Y. was trafficked for sex, sexually exploited, and victimized in

violation of the TVPRA.

18.    As a direct and proximate result of Defendant Uomi’s willful blindness, negligence,

facilitation, misfeasance, nonfeasance and/or consistent refusals to prevent human trafficking at

the Spinnaker Inn, the Plaintiff S.Y. was drugged, starved, choked, beaten, sex trafficked, sexually

exploited, physically abused, mentally abused, and victimized repeatedly at the Spinnaker Inn and

other hotels, in violation of the aforementioned statutes as well as Florida state law.

19.    This action is also for violation of Florida’s RICO laws, premises liability, negligent

hiring, supervision and retention, negligent rescue, and aiding and abetting underlying

wrongdoing.




                                                  4
 Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 5 of 43 PageID 5




                                JURISDICTION AND VENUE


20.    This Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331

because this action arises under the Constitution, laws, or treaties of the United States and this

Court has supplemental jurisdiction over Plaintiff’s claims that do not arise under federal law

because each claim is “so related to claims in the action within [this Court’s] original jurisdiction

that they form part of the same controversy under Article III of the United States Constitution.” 28

U.S.C. § 1367(a).

21.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial part of

the events or omissions giving rise to the claims asserted in this action occurred in the judicial

district where this action was brought.

                                            PARTIES

22.    At all times material to this complaint, Plaintiff S.Y. was a resident of Collier County,

Florida.

23.    Plaintiff S.Y. is a “victim” of sex trafficking as protected under applicable provisions of

the TVPRA.

24.    Plaintiff S.Y. was sex trafficked at the Spinnaker Inn located at 6600 Dudley Dr, Naples,

Florida 34105 between 2013 and 2016.

25.    Defendant Uomi is a Florida limited liability company, with a principal address located at

6600 Dudley Drive, Naples, Florida 34105.

26.    At all times material to this complaint, Defendant Uomi was doing business as the

Spinnaker Inn, and upon information and belief was authorized to do, licensed to do, and doing

business in the State of Florida offering the Spinnaker Inn as a place of public lodging.




                                                 5
 Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 6 of 43 PageID 6




27.    At all times material to this complaint, Defendant Uomi was, by and through its agents,

servants, franchisees and/or employees, the owner, operator, manager, supervisor, controller and

innkeeper of a hotel, namely the Spinnaker Inn located at 6600 Dudley Dr, Naples, Florida 34105.

                      SEX TRAFFICKING UNDER FEDERAL LAW

28.    Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the recruitment,

harboring, transportation, provision, obtaining, patronizing, or soliciting of a person for the

purposes of a commercial sex act and in which the commercial sex act is induced by force, fraud,

or coercion or in which the person induced to perform such act has not attained 18 years of age.”

This definition combines the three elements of sex trafficking as a criminal offense: the act, the

means, and the purpose.

29.    Sex trafficking ventures are prohibited by federal criminal law. Sex trafficking is slavery

for the purpose of commercial sex, a lens on the already existing crimes prohibited by 18 U.S.C.

§ 1589 and §1590. The crime of slavery can be divided into two elements: the act and the means.

The act is the “harboring, transporting, providing, or obtaining,” of forced labor, codified as a

violation of 18 U.S.C. §1590, while the means is labor “obtained or provided by force, fraud or

coercion” and is codified as a violation of 18 U.S.C. §1589.

30.    Thus, while the complete definition of ‘sex trafficking’ is found in the TVPRA under 22

U.S.C. § 7102, and it is specifically prohibited under 18 U.S.C. §1591, it is nevertheless a long-

recognized and familiar atrocity.

31.    Pursuant to 18 U.S.C. §1591(a) and (b), all who knowingly provide or obtain commercial

sex that was provided or obtained through force, fraud, and coercion or from a person under the

age of 18 years old are guilty of sex trafficking. This includes, at a minimum, both the ‘traffickers’

who recruit, harbor, transport, and provide individuals for forced commercial sex work and the

‘Johns’ or ‘buyers’ who obtain, solicit, or patronize forced commercial sex work.

                                                  6
    Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 7 of 43 PageID 7




                                        STATEMENT OF FACTS

                                    Defendant’s Duty of Care to Patrons

32.        Chapter 509 of the Florida Statutes imposes legal responsibilities upon hotels, like those

owned and operated by Defendant Uomi herein, to take action to protect people. In Florida, hotels

are “innkeepers” and owe patrons a special duty of care.

33.        The Spinnaker Inn is a public lodging establishment pursuant to Chapter 509 of the Florida

Statutes.

    34.    Defendant Uomi owns, operates, manages, supervises, controls and/or is otherwise

responsible for the Spinnaker Inn for the purpose of making a profit.

    35.     The premises of the Spinnaker Inn includes a common space and private rooms as well as

a parking lot that abuts to a sidewalk and/or land, and, at all material times, Defendant Uomi had

possession, custody, or control of these common spaces, private rooms, parking lots and any

sidewalk and/or land abutting thereto as it applies to its business of providing public lodging at the

Spinnaker Inn.2

    36.     The Spinnaker Inn abuts to pathways, parking lots and/or driveways, and Defendant Uomi

was or should have been aware that these neighboring parking lots, pathways and/or other

driveways were being used by its hotel patrons to traverse to and from the Spinnaker Inn, thereby

expanding the zone where Defendant Uomi were to have prevented foreseeable risks of injury to

the Plaintiff S.Y.3




2
  If customers or clients are invited to use a convenient parking lot then the business owner may be liable for
injuries they sustain on that lot even if it is not technically within the business' property line. See Gutierrez v.
Dade County School Bd., 604 So. 2d 852, 77 Ed. Law Rep. 1052 (Fla. 3d DCA 1992).
3
    Borda v. East Coast Entertainment, Inc., 950 So. 2d 488 (Fla. 4th DCA 2007).



                                                          7
 Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 8 of 43 PageID 8




37.      Aside from its special duty to patrons and guests at the Spinnaker Inn, such as Plaintiff

S.Y., at all material times, Defendant Uomi had one of the highest obligations to protect its guests

from known or anticipated dangers, which includes sex trafficking and illegal enterprises.

38.      At all relevant times, Defendant Uomi was aware of and/or should have been aware of its

role and responsibility in human sex trafficking.

      Defendant Uomi’s Knowledge of The Prevalence of Sex Trafficking at Hotels and Its
                       Participation in the Sex Trafficking Industry

39.      Defendant Uomi, as owner, operator, manager, supervisor, controller and/or entity

otherwise responsible for hotels, including the Spinnaker Inn, has long profited from the

reputations of hotels, including the Spinnaker Inn, as havens of privacy and discretion for the

offending, including the criminals that trafficked Plaintiff S.Y.

40.      At all material times, Defendant Uomi, as owner, operator, manager, supervisor, controller

and/or entity otherwise responsible for hotels, including the Spinnaker Inn, knew or should have

known that its hotels, including the Spinnaker Inn, offered anonymity and non-traceability, making

it ideal venues for crime, drugs and sex trafficking in particular.

41.      At all material times, Defendant Uomi, as owner, operator, manager, supervisor, controller

and/or entity otherwise responsible for hotels, including the Spinnaker Inn, knew or should have

known that hotels are the top-reported venue where sex trafficking acts occur and that traffickers

were using its hotels, including the Spinnaker Inn, as hubs for their sexual trafficking operations.

42.      At all material times, Defendant Uomi, as owner, operator, manager, supervisor, controller

and/or entity otherwise responsible for hotels, including the Spinnaker Inn, knew or should have

known that traffickers were harboring, raping and assaulting victims at its hotels, including the

Spinnaker Inn, and were forcing it to engage in “in call” services, wherein buyers (“Johns”) would

come to the hotels solely to purchase sex from these victims, as well as “out call” services, wherein


                                                    8
 Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 9 of 43 PageID 9




the buyer would rent a hotel room and the trafficker would deliver the victim to the buyer’s room

to complete the sordid transaction.

43.     At all material times, Defendant Uomi, individually and/or by and through its actual or

apparent agents, servants, franchisees and/or employees, witnessed manifestations of sex

trafficking and commercial exploitation taking place at its hotels, including the Spinnaker Inn,

through various indicators that traffickers and their victims exhibit during their stay at its hotels,

including the Spinnaker Inn.

44.    At all material times, Defendant Uomi was on notice of repeated incidences of sex

trafficking occurring on its hotel premises, including the Spinnaker Inn, yet it failed to take the

necessary actions to prevent sex trafficking from taking place.

45.    At all material times, Defendant Uomi knew or should have known that pimps and sex

traffickers used its hotels, including the Spinnaker Inn, to facilitate the trafficking of women for

sex.

46.    Defendant Uomi had the ability and the greatest reach to prevent, identify and thwart sexual

exploitation at its hotels, including the Spinnaker Inn.

47.    Multiple statutes and initiatives starting in 1997, have informed, mandated, called for, and

suggested hotel owners, operators, managers, supervisors, controllers and/or staff, including

Defendant Uomi, to implement effective safeguards to mitigate the risk that human trafficking will

occur at its hotel premises and/or or involve its personnel.

48.    Prior to the trafficking of Plaintiff S.Y., voluminous data, step-by-step solutions and well-

researched manuals published by anti-trafficking groups were available to Defendant Uomi,

individually and/or through its actual or apparent agents, servants, franchisees, employees

and/or staff in every position, to help it identify the signs of human sex trafficking and stop it.




                                                  9
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 10 of 43 PageID 10




49.    At all material times, Defendant Uomi had a legally imposed duty to ensure that its hotel

properties, including the Spinnaker Inn, had taken all appropriate measures to prevent sex

trafficking, and/or to timely implement reasonable policies, training, education and security

measures to prevent sex trafficking.

50.    At all material times, the agents and/or employees of Defendant Uomi were uniquely

situated to identify and report suspicious activity on its hotel properties, including the Spinnaker

Inn, because from check-in to check-out there were numerous indicators that the traffickers and

the adults and children who were being victimized by sex trafficking exhibited during their stay at

its hotels, including the Spinnaker Inn.

51.    Had Defendant Uomi properly trained its agents and/or employees and/or implemented an

anti-human trafficking protocol throughout its hotels and/or provided other reasonable security

measures, it could have prevented the trafficking of persons on its hotel properties, including the

Spinnaker Inn.

52.    Signs of sex trafficking at a hotel, and signs which were occurring at Defendant Uomi’s

hotels, including the Spinnaker Inn, include, but are not limited to, the following: an excess of

condoms in rooms, individuals carrying or flashing large amounts of cash, renting two rooms next

door to each other, declining housekeeping service for several consecutive days, significant foot

traffic in and out of rooms, men traveling with multiple unrelated women, guests checking in with

little or no luggage, hotel guests who prevent another individual from speaking for themselves, or

a guest controlling another’s identification documents.

53.    Defendant Uomi, individually and by and through its actual or apparent agents, servants,

franchisees, employees and/or staff, was aware of and/or should have been aware of a number of




                                                10
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 11 of 43 PageID 11




warning signs at its hotels, including the Spinnaker Inn, that indicated the presence of human

trafficking, including but not limited to:

               a. persons showing signs of malnourishment, poor hygiene, fatigue, sleep
                  deprivation, untreated illness, injuries, and/or unusual behavior;

               b. persons lacking freedom of movement or being constantly monitored;

               c. persons having no control over or possession of money or ID;

               d. persons dressing inappropriately for their age or having lower quality clothing
                  compared to others in their party;

               e. persons requesting room or housekeeping services (additional towels, new
                  linens, etc.), but denying hotel staff entry into the room;

               f. the presence of multiple computers, cell phones, pagers, credit card swipers, or
                  other technology in the room;

               g. persons extending stay with few or no personal possessions in the room;

               h. excessive amounts of sex paraphernalia in rooms (condoms, lubricant, lotion);

               i. the same person reserving multiple rooms;

               j. a room being rented hourly, less than a day, or for an atypical extended stay;

               k. attempts of persons to sell items to or beg from patrons or staff;

               l. cars in the parking lot regularly parked backward, so the license plates are not
                  visible;

               m. loitering and solicitation of male patrons;

               n. individuals waiting at a table or bar and then being picked up by a male
                  (trafficker or customer);

               o. persons asking staff or patrons for food or money; and

               p. persons taking cash or receipts left on tables.

54.    Had Defendant Uomi educated and/or trained its actual or apparent agents, servants,

franchisees, employees and/or staff regarding human trafficking and their warning signs, its




                                                11
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 12 of 43 PageID 12




actual or apparent agents, servants, franchisees, employees and/or staff would have more aware

of human trafficking taking place at its hotels, including the Spinnaker Inn, and could have, at best,

prevented it from happening or, at worst, been more willing to report it when it happened.

55.     Defendant Uomi could have and should have adopted policies and procedures related to

human trafficking and made anti-human trafficking resources readily available to its actual or

apparent agents, servants, franchisees, employees and/or staff, but it did not.

56.     Defendant Uomi could have and should have mandated that all of its actual or apparent

agents, servants, franchisees, employees and/or staff complete anti-human trafficking training,

but it did not.

57.     Defendant Uomi could have and should have encouraged all of its actual or apparent

agents, servants, franchisees, employees and/or staff to report suspected incidents of human

trafficking when observed on its hotel properties, including the Spinnaker Inn, but it did not.

58.     Defendant Uomi could have and should have developed and maintained relationships with

law enforcement regarding appropriate and timely responses to suspected incidents of human

trafficking on its hotel properties, including the Spinnaker Inn, but it did not.

59.     Defendant Uomi could have and should have posted anti-human trafficking awareness

and informational materials in common areas and guest rooms at its hotels, including the Spinnaker

Inn, to help eliminate human trafficking, but it did not.

60.     Defendant Uomi could have and should have developed and maintained relationships with

non-profit service providers in the field of appropriate human trafficking prevention training for

hotel staff, but it did not.

61.     Defendant Uomi failed to take effective preventative measure at its hotels, including the

Spinnaker Inn, in spite of the indicia of human trafficking and effective preventative measures




                                                 12
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 13 of 43 PageID 13




being widely known and available to it; it simply elected not to engage in preventative policies

and practices.

62.     The motivation behind Defendant Uomi’s ongoing willful blindness and ongoing failure to

act is plain and simple – limitless corporate greed; Defendant Uomi ignored all of the signs of

and/or solutions to human trafficking out of an unfettered fealty to its profit margins and a

corresponding complete disregard for the value of human life.

63.     By repeatedly failing to heed the call or repeatedly failing to execute its own policies,

Defendant Uomi facilitated the sexual trafficking crimes at its hotels, including the Spinnaker Inn,

content to direct its efforts solely to profit and the bottom line.

64.     Had Defendant Uomi implemented anti-human trafficking measures at its hotels, including

the Spinnaker Inn, this would have been in conflict with its revenue objective which was constant

and full hotel occupancy.

65.     Upon information and belief, Defendant Uomi, individually and/or through its agents,

lobbied through local, state and federal government levels against anti-human trafficking policies.

66.     Due to Defendant Uomi’s failure to act, Defendant Uomi facilitated enabled sex traffickers

to use its hotels for sex trafficking, including the Spinnaker Inn, and traffickers and “Johns”

continue to capitalize on Defendant Uomi’s failure to timely and effectively act.

67.     Defendant Uomi’s failure to prevent and stop sex trafficking and sexual exploitation at its

hotels, including the Spinnaker Inn, effectively makes it accountable to victims of sex trafficking,

including the Plaintiff S.Y.

                   The Sex Trafficking of Plaintiff S.Y. at the Spinnaker Inn

68.     From approximately 2013 through February 2016, Plaintiff S.Y. was recruited to,

enticed to, solicited to, held at, harbored as captive at and/or transported to various hotels in

Naples, Florida by her sex traffickers to engage in commercial sex acts at these hotels on a


                                                   13
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 14 of 43 PageID 14




regular, consistent and/or repeated basis, and from approximately 2013 to 2016, Plaintiff S.Y.

was trafficked by Gregory Hines (aka Bowlegs), Keith Lewis, Rambo and others at the Spinnaker

Inn.

69.    At all times material to this Complaint, Defendant Uomi, individually and/or by and

through its actual or apparent agents, servants, franchisees and/or employees, regularly rented

or otherwise provided, for its own benefit, rooms and services at the Spinnaker Inn to Plaintiff

S.Y.’s sex traffickers.

70.    At all times material to this Complaint, Defendant Uomi received monetary payment

for the rental of rooms at Defendant Uomi, including the rooms where Plaintiff S.Y. was

being trafficked.

71.     The Plaintiff S.Y. was forced to engage in sexual activities within and on the premises

of the Spinnaker Inn that was at all relevant times owned, operated, managed, supervised,

controlled and/or otherwise held responsible by Defendant Uomi.

72.     Upon information and belief, Defendant Uomi’s agents and employees made

promises to the Plaintiff’s sex traffickers to not interfere with the Plaintiff S.Y. who was a

victim of human sex trafficking and slavery.

73.     The human sex trafficking enterprise, specifically as to how it was applied to Plaintiff

S.Y., was run out of the Spinnaker Inn as follows:

           a. Plaintiff’s sex traffickers put up internet advertisements for the purpose of
              prostituting the Plaintiff. Said advertisements would include a phone number,
              which would ring to their cell telephone. During the telephone call, sex for cash
              was negotiated and the caller “John” would be informed that the Plaintiff was at a
              hotel in Naples, such as the Spinnaker Inn;

           b. The caller “John” who negotiated for the Plaintiff’s sex services would then appear
              on the hotel premises and either the Plaintiff would meet the “John” in the lobby to
              escort the “John” to the hotel room, or the “John” would speak to the staff at the
              hotels to inquire about the Plaintiff’s room number or otherwise be directed to the
              Plaintiff’s room.


                                               14
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 15 of 43 PageID 15




            c. While the Plaintiff S.Y. performed sex acts with the “John” in the room, the
               Plaintiff’s sex traffickers would linger in the halls and on the premises of the hotel;

            d. The “John” paid the Plaintiff in cash in exchange for the commercial sex acts
               received in the hotel room. Plaintiff gave the cash received for the commercial sex
               acts to her trafficker.

            e. In turn, the Plaintiff S.Y.’s sex traffickers, used said cash as payment for the hotel
               rooms where commercial sex acts continued to take place, thereby benefitting the
               occupancy rates and Defendant Uomi financially.

            f. The Plaintiff’s sex traffickers also engaged in the commercial sale of illegal drugs
               on the hotel premises with sales taking place either in the hotel rooms or in public
               areas of the hotels.

74.      Plaintiff S.Y. performed numerous commercial sex acts (“dates”) per day while at the

Spinnaker Inn between 2013 and 2016. As such, the routine identified in the preceding

paragraph occurred on the hotel premises numerous times within a 24-hour window.

75.      Upon information and belief, some of the “Johns” visiting the Plaintiff while on the

premises of the Spinnaker Inn, were staff, agents and/or employees of Defendant Uomi.

76.      Upon information and belief, during the time period Plaintiff S.Y. was trafficked at the

Spinnaker Inn, the traffickers and “Johns” used the ATM in the lobby on a frequent basis.

77.      While being trafficked at the Spinnaker Inn, Plaintiff S.Y.’s room was frequented by

many men on a daily basis and was always littered with drugs and drug paraphernalia.

78.      Plaintiff S.Y.’s sex traffickers, individually and through the Plaintiff and other agents,

conducted multiple illegal drug sales throughout the day at the Spinnaker Inn in adjoining

rooms.

79.      Upon information and belief, while at the Spinnaker Inn, Plaintiff S.Y. was forced to

engage in frequent use of illegal hard drugs and would exhibit behavior consistent with

someone who was under the influence, or near overdose, of a chemical substance.




                                                 15
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 16 of 43 PageID 16




80.    The following was also routine conduct taking place at the Spinnaker Inn as a result of

the human sex trafficking enterprise:

              a. Plaintiff’s sex traffickers frequently rented rooms at the hotel close to each
                 other;

              b. Plaintiff’s sex traffickers paid cash for the rooms at the Spinnaker Inn where
                 the Plaintiff engaged in commercial sex acts;

              c. Plaintiff’s sex traffickers booked extended stays at the Spinnaker Inn for
                 themselves and for the Plaintiff on a routine basis and on a rotating basis
                 frequently throughout the year;

              d. Plaintiff and her sex traffickers would have few or no luggage or personal
                 possessions for these extended stays;

              e. Plaintiff was confined in the rooms at the Spinnaker Inn for long periods of
                 time;

              f. Plaintiff’s rooms and her sex traffickers’ rooms consistently displayed "Do
                 Not Disturb" signs on the doors to the room where the Plaintiff was engaged
                 in commercial sex acts;

              g. Men (“Johns”) frequently entered and left the rooms at the Spinnaker Inn
                 where the Plaintiff was engaged in illegal commercial sex acts at all times of
                 day and night;

              h. Plaintiff’s sex traffickers consistently refused housekeeping services and
                 otherwise would prohibit staff from entering their rooms and the Plaintiff’s
                 rooms;

              i. Plaintiff would frequently request clean towels and linens;

              j. Plaintiff dressed in a sexually explicit manner and would walk the hallways of
                 the Spinnaker Inn;

              k. Excessively loud noises would consistently come from Plaintiff’s rooms;

              l. During nighttime hours, Plaintiff and her “Johns” and drug clients would create
                 noise in the public area of the Spinnaker Inn and, upon information and belief,
                 would be a disturbance to other guests using the hotel for their intended
                 purposes;

              m. Plaintiff would sleep during the day and the staff members of the Spinnaker Inn
                 would consistently see the Plaintiff wearing lounge or sleep type clothing
                 during the day; and


                                              16
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 17 of 43 PageID 17




              n. While at the hotel, the Plaintiff displayed clear signs of physical abuse,
                 diminished personal hygiene, submissiveness and inappropriate attire.

81.    In addition, Defendant Uomi knew or should have known that:

              a. Women, including Plaintiff, were walking around the Spinnaker Inn with cuts,
                 lacerations, abrasions, bruises, injuries and bandages, including all over their
                 faces;

              b. Women, including Plaintiff, were walking around the Spinnaker Inn strung out
                 on drugs for days at a time;

              c. Women, including Plaintiff, at the Spinnaker Inn looked tired and haggard due
                 to forced sex work at all hours of the day for many days at a time;

              d. Women, including Plaintiff, at          the Spinnaker Inn were dressing
                 inappropriately for the location and weather;

              e. The same women including Plaintiff, were walking in the lobby of the
                 Spinnaker Inn 9-10 times a day with different men (would meet “Johns” at
                 front door); and

              f. The Collier County Sheriff Office (“CCSO”) would come to the hotel, knock
                 on doors and tell girls and men to leave, and follow it to the next hotel.

82.    Defendant Uomi knew or should have known of the dangerous conditions at the

Spinnaker Inn that were likely to cause harm to the Plaintiff, in the following ways:

              a. The Spinnaker Inn was not properly designed for guest safety and proper
                 monitoring by staff and surveillance systems;

              b. The presence of suspicious people;

              c. Random people coming in and out of certain room each night to have sex and
                 buy drugs;

              d. Rooms at the Spinnaker Inn were routinely filled with about 10 people who
                 engaged in sex and drugs;

              e. Loud, boisterous sounds and music in the rooms and public areas throughout
                 the night and day disturbed the quiet enjoyment of other guests;

              f. Women and clients would go into hotel parking lot and loiter;




                                              17
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 18 of 43 PageID 18




                 g. Upon alert by other hotel customers and/or staff of the Spinnaker Inn, the
                    CCSO received emergency calls that prostitution was occurring at the
                    Spinnaker Inn in the rented rooms of the Plaintiff’s sex traffickers and/or the
                    Plaintiff;4

                 h. Emergency medical technicians from the City of Naples were frequently called
                    to the Spinnaker Inn for drug overdoses and/or injuries occurring its hotel
                    rooms that were rented to the Plaintiff’s sex traffickers and/or the Plaintiff;
                    and

                 i. Defendant Uomi knew or should have known there was a foreseeable increased
                    risk that illegal sex trafficking was occurring as the Spinnaker Inn, and that
                    the Plaintiff might be harmed. Further that the scope of the anticipated risk to
                    which Defendant Uomi allowed the Plaintiff to be exposed and the Plaintiff
                    was within the zone of risks that were reasonably foreseeable by the
                    Defendant.

83.     The foregoing routine and conduct occurred while Plaintiff S.Y. was being sex trafficked

at the Spinnaker Inn from 2013 through early 2016 and, upon information and belief, the foregoing

routine and conduct, as it applies to sex trafficking not specific to Plaintiff, also occurred many

years prior to 2013.

84.     Naples Police were cognizant of the foregoing routine and conduct from afar, making it

impossible for Defendant Uomi to be ignorant of what was occurring right in front of it.

85.     In fact, as early as the Fall of 2013, the Collier County Sherriff’s Office (“CCSO”) had

established routine patrols to check local hotels (including the Spinnaker Inn) for human sex

trafficking activities.

86.     While Plaintiff S.Y. was being trafficked at the Spinnaker Inn, the CCSO reported to the

Spinnaker Inn and made the sex trafficking known to Defendant Uomi.

87.     Defendant Uomi, individually and/ or by its actual or apparent agents, servants,

franchisees and/or employees, knew or had constructive knowledge, that they were renting or



4
  Upon information and belief, CCSO was present on Defendant Uomi’s hotel premises on multiple occasions during
the relevant time period.


                                                      18
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 19 of 43 PageID 19




otherwise providing rooms and services to individuals, such as human sex traffickers, who

were engaged in the commercial sex trade.

88.    Defendant Uomi, individually and/or by its actual or apparent agents, servants,

franchisees and/or employees, knew or had constructive knowledge, that the women with

Plaintiff’s sex traffickers, including Plaintiff S.Y., were used to carry out the commercial sex

trade and sale of illegal drugs.

89.    Defendant Uomi, individually and/or by its actual or apparent agents, servants,

franchisees and/or employees, knew or should have known of suspicious activity occurring at

the Spinnaker Inn and that by failing to inspect and make its hotel premises safe from criminal

activity, it was foreseeable that illegal activity was, and would continue to be, carried out at

the Spinnaker Inn.

90.    It follows then that Defendant Uomi could reasonably foresee that sex crimes, human

trafficking or other foreseeable acts were occurring on its hotel premises and/or were being

committed against hotel guests, such as the Plaintiff S.Y.

91.    Additionally, Defendant Uomi, individually and/or by its actual or apparent agents,

servants, franchisees and/or employees, knew or had constructive knowledge that the sale and

usage of illegal drugs were being performed on the premises.

92.    Moreover, Defendant Uomi's hotel housekeeping, front desk, maintenance, food

preparation staff, managers, and pool staff had conversations with the Plaintiff S.Y., and had

knowledge, or should have had knowledge, that the Plaintiff was staying at the hotel for an

extended period of time to carry out various sex trafficking ventures.

93.    Defendant Uomi's hotel staff also knew that the Plaintiff would routinely sleep during

the day and walk the premises at night in provocative attire.




                                              19
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 20 of 43 PageID 20




94.    At all material times, Defendant Uomi, individually and/or by and through its actual or

apparent agents, servants, franchisees and/or employees, was uniquely positioned to observe the

manifestations or indications of human sex trafficking and human sex trafficking victims within

the Spinnaker Inn.

95.    Had the Spinnaker Inn staff been properly trained by Defendant Uomi and/or anyone acting

on its behalf regarding the obvious signs of sex trafficking, they would have observed the obvious

signs of sex trafficking at the Spinnaker Inn, including as they applied to Plaintiff S.Y., and these

signs would have been recognized and, therefore, reported.

96.    Defendant Uomi employed or ratify the employment of individuals through horizontal joint

employment and/or vertical joint employment.

97.     Defendant Uomi failed to implement and enforce any of its own policy or policies and

protect Plaintiff S. Y. from being sex trafficked.

98.     Defendant Uomi knew or should have known that the Spinnaker Inn where Plaintiff S.Y.

was trafficked was an area known for high incidence of crime and prone to sex trafficking activity

on and around the Spinnaker Inn premises, including when Plaintiff S.Y. was trafficked.

99.     Despite having clear evidence of the extensive prostitution and sex trafficking that occurs

at the Spinnaker Inn, Defendant Uomi repeatedly failed to stop these actions.

100.    Defendant Uomi could have prevented sex trafficking, by: (i) distributing information to

assist its agents, employees, operators, and brand managers in identifying human trafficking and

indications of an illegal enterprise or suspicious activity; (ii) posting notices on what is human

trafficking and a national hotline; (iii) providing a process for reporting and escalating human

trafficking concerns within the organization, and to appropriate outside agencies; (iv) requiring all

employees to attend training related to handling a situation involving human trafficking; (v)




                                                 20
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 21 of 43 PageID 21




providing new hire orientation on human rights, corporate responsibility and whistleblowing of

enablers; (vi) providing training and education to its hotels through webinars, seminars,

conferences, and online portals on how to respond to suspected human traffickers, victims and

suspicious activity; (vii) developing and holding ongoing training sessions on human trafficking;

or providing checklists, escalation protocols and information to property management staff; or

tracking performance indicators and key metrics on human trafficking prevention; (viii) providing

steps they can take to deter traffickers and decline forms of bribery; and (ix) ensuring strict

security protocols, credit cards only, and no loitering.

101.    For years, Defendant Uomi has failed to take adequate steps to prevent the rampant culture

of sex trafficking which tragically occurs on its properties, including the Spinnaker Inn at which

Plaintiff S.Y. was trafficked.

102.    The acts and omissions of Defendant Uomi served to support, facilitate, harbor, and

otherwise further the traffickers’ sale and victimization of the Plaintiff S.Y., and others, for

commercial sexual exploitation by repeatedly renting rooms to people they knew or should have

known were engaged in sex trafficking.

                             Defendant Uomi Knowingly Benefitted
                              From Plaintiff S.Y.’s Sex Trafficking

103.    At all material times, Defendant Uomi received money and financially profited from

the forced commercial sex acts that were being carried out by the Plaintiff S.Y. on the

premises of the Spinnaker Inn.

104.   Defendant Uomi knew or should have known that it was financially profiting from the

continuation of illegal commercial sex acts committed on the premises of the Spinnaker Inn

through both renting of rooms and provision of the Plaintiff’s forced commercial sex services.




                                                 21
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 22 of 43 PageID 22




105.    Despite knowledge, constructive knowledge and general awareness of the signs of

human trafficking, Defendant Uomi, individually and/or by and through its actual or apparent

agents, servants, franchisees and/or employees, failed to report to authorities, intervene,

disrupt, refuse or otherwise stop the human sex trafficking of the Plaintiff S.Y.

106.    By harboring the Plaintiff S.Y.’s sex traffickers and the Plaintiff’s commercial sex and

drug acts at the Spinnaker Inn, Defendant Uomi, individually and/or by and through its actual or

apparent agents, servants, franchisees and/or employees, continued to financially profit from the

room occupancy derived from not reporting and not refusing the human sex trafficking of the

Plaintiff.

107.    Accordingly, Defendant continued to financially profit from the room occupancy derived

from not protecting its hotel guests, to wit the Plaintiff S.Y., from being a continuous victim of

human sex trafficking.

                 Defendant’s Willful Blindness to Sex Trafficking at its hotels

108.    Defendant Uomi has been on constructive or actual notice5 of repeated incidences of sex

trafficking occurring at the Spinnaker Inn, yet Defendant Uomi failed to take the necessary action

to prevent sex trafficking and still persist in failing to take the necessary action to prevent sex

trafficking at the Spinnaker Inn.

109.    Plaintiff S.Y. was a hotel guest at the Spinnaker Inn and Plaintiff was seriously and

permanently injured as a direct result of Defendant Uomi’s acts and omissions, in that Defendant

Uomi permitted, harbored and facilitated illegal sex trafficking ventures to take place at the

Spinnaker Inn whereby the Plaintiff S.Y. was routinely and continuously abused, battered, falsely

imprisoned, raped, beaten, starved, forcibly injected with drugs and enslaved.


5
  By virtue of membership in AAOHO or ALHA, incidents on the premises, observations and evidence on the
premises, incidents at nearby properties, news reports, industry reports, customer reviews or otherwise.


                                                  22
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 23 of 43 PageID 23




110.   More specifically, at all material times, in the quest for profits, the acts and omissions of

Defendant Uomi regarding the Spinnaker Inn caused the Plaintiff to suffer:

               a. Forced labor;

               b. Forced confinement without safe means of escape;

               c. Assault and fear;

               d. Sickness, dizziness and headaches;

               e. Cuts, lacerations, abrasions and other physical harm;

               f. Mental anguish, humiliation, exploitation, degradation and mental
                  distress;

               g. Suffocation, battery and rape;

               h. Shock, fright and post-traumatic stress;

               i. Overdose and drug-induced dangers (the Plaintiff suffered drug
                  overdoses, drug-induced actions which caused harm to themselves,
                  physical deformities and scarfing from actions of the “Johns” and drug
                  usage); and

               j. Invasion of privacy and wrongful entry of “Johns.”

                                      CAUSES OF ACTION

111.   The injuries and harms that Plaintiff S.Y. suffered as a result of Defendant Uomi’s

negligent operations of the Spinnaker Inn and failure to make the hotel premises safe, are of a

permanent and/or continuing nature.

112.   Defendant Uomi, as hotel owner, operator, supervisor and controller of the Spinnaker

Inn, had a continuing legal duty to protect its hotel guests and other invitees, like the Plaintiff

S.Y., to use ordinary care to keep its hotel premises in a reasonably safe condition, and to

protect its guests, such as the Plaintiff S.Y., from harm due to reasonably foreseeable risks of




                                                23
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 24 of 43 PageID 24




injury, regardless if the guests were utilizing the hotel’s common rooms, facilities, exterior

passageways, or were within the confines of the rented rooms.6

113.       Defendant Uomi failed in its duties to the Plaintiff S.Y. to provide security and other

precautions to prevent the criminal acts upon her by third parties on a regular basis.

114.       The attacks upon the Plaintiff S.Y. by her traffickers, by the "Johns'' and staff persons

were foreseeable and thus arose a duty by Defendant Uomi to protect the Plaintiff.

115.       Defendant Uomi observed, knew or should have known there was a foreseeable

increased risk that illegal sex and drug trafficking was occurring at the Spinnaker Inn and that

the Plaintiff S.Y. might be harmed during the rental of the rooms the Spinnaker Inn.

116.       To Defendant Uomi, as hotel owners, operator, supervisor and controller, the crime of

human sex trafficking was a foreseeable risk because the long history, prevalence and extent of this

sex slavery was commonly known to it.

117.       At all relevant times, Defendant Uomi, as hotel owners, operator, supervisor and controller,

was a vehicle with which the crime of human sex trafficking was readily carried out, furthered,

harbored and made financially viable.

118.       Significantly, Defendant Uomi knew or should have known there was a foreseeable

increased risk that illegal sex trafficking was occurring at the Spinnaker Inn, that tragic incidents

were occurring as a result, and that the Plaintiff S.Y., as a hotel guest, might be harmed due to

prior similar incidents at the Spinnaker Inn.

119.       Accordingly, Defendant Uomi should have taken steps to prevent sex and drug trafficking

at the Spinnaker Inn in accordance with applicable Federal, State and local laws and guidelines.




6
    17 Fla. Jur., Hotels, Restaurants, and Motels, § 24; 40 Am.Jur.2d, Hotels, Motels, and Restaurants, § 111.


                                                         24
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 25 of 43 PageID 25




120.    Accordingly, because human sex trafficking and other illegal activity associated therewith

was foreseeable, Defendant Uomi had a duty to take adequate security or remedial measures to

protect its hotel guests from criminal activity, to wit, the Plaintiff S.Y.

121.    Plaintiff S.Y.’s injuries and consequential damages were the direct and proximate result of

Defendant Uomi’s acts and omissions, namely:

                a. Failure to provide training regarding human trafficking awareness to
                   employees who perform housekeeping duties, maintenance, or who work at
                   the front desk;

                b. Failure to provide guidance on how to identify individuals who may be
                   traffickers or their victims of the sex trafficking;

                c. Failure to establish, implement or enforce a protocol on reporting suspected
                   human trafficking;

                d. Failure to establish, implement or enforce a protocol to respond to situations
                   involving human trafficking;

                e. Failure to enforce provisions within employee manuals or handbook on how
                   to handle general emergency situations or manage criminal risks;

                f. Failure to require its agents, servants, franchisees and/or employees to
                   participate, complete and continue education regarding sex trafficking in
                   hotels;

                g. Failure to remove and/or refuse subsequent accommodations to the
                   Plaintiff’s sex traffickers when conduct displayed on the premises included
                   a combination of intoxication, profanity, lewdness, or brawling; disturbing
                   the peace or comfort of other guests; illegal activity; disorderly conduct; and
                   drug dealing;

                h. Allowing rental of hotel rooms without conferring with senior management
                   notwithstanding the suspicions;

                i. Failure to correct or remedy protocols that were defective or ineffective in
                   preventing or handling prior sex and drug trafficking incidents at Defendant's
                   hotel property;

                j. Failure to provide adequate security personnel at the Spinnaker Inn to protect
                   its guests;




                                                   25
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 26 of 43 PageID 26




               k. Failure to establish, implement and enforce appropriate security policies and
                  procedures for certain times of day, room locations, and suspicious activity;

               l. Permitting unknown persons to loiter, to gain entry to guest hallways, to
                  know room numbers, and have access to room keys;

               m. Failure to check the background of the hotel employees for sex crimes and
                  other unlawful acts; and

              n. Otherwise failing to use reasonable care for the safety of its guests.

122.   By failing to act, Defendant Uomi, by and through its actual or apparent agents, servants,

franchisees and/or employees, allowed the Plaintiff S.Y. to be harbored and confined for sexual

acts while collecting rental fees thereon.

123.   Defendant Uomi ’s willful blindness, negligence, or indifference for the health and welfare

of the Plaintiff S.Y. spanned over many months and exceeds all bounds of decency.

124.   Pursuant to Florida's statute 501.204, Defendant Uomi has engaged in unconscionable

and unfair acts or practices in the conduct of the hospitality industry.

125.   As a further direct and proximate result of Defendant Uomi's conduct and lack of due

and reasonable care, the Plaintiff S.Y. had incurred expenses, fees, and costs of medical care

and attention to her injuries, including: (1) physicians’ fees; (2) medications and medical

supplies; (3) hospitalizations; and (4) transportation costs to and from various physicians’

offices and hospitals.

126.   As a further direct and proximate result of Defendant Uomi’s conduct and lack of due

and reasonable care, the Plaintiff S.Y. has suffered great physical and mental pain, and will

continue to suffer such pain for the indefinite future, for which the Plaintiff should also be

compensated by Defendant Uomi.




                                                26
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 27 of 43 PageID 27




                                   COUNT I
                       VIOLATION OF 18 U.S.C. § 1595 (“TVPRA”)

127.    Plaintiff S.Y. sets forth an action for violation of 18 U.S.C § 1595 as against Defendant

Uomi.

128.    In support of her action against Defendant Uomi, Plaintiff S.Y. adopts and incorporates by

reference paragraphs 1-126 contained in this Complaint as if fully set forth herein.

129.    At to Plaintiff S.Y.’s TVPRA action as against Defendant Uomi, Plaintiff S.Y. is a victim

of sex trafficking within the meaning of 18 U.S.C. § 1591 and is therefore entitled to bring a civil

action under 18 U.S.C. § 1595 against any individual or entity who knowingly benefits, financially

or by receiving anything of value from participation in a venture which that entity or person knew

or should have known has engaged in violations of the TVPRA.

130.    Defendant Uomi knowingly benefited from the sex trafficking of Plaintiff S.Y. by

receiving payment for the rooms rented for Plaintiff S.Y. and her traffickers at the Spinnaker Inn.

In addition, Defendant Uomi received other financial benefits in the form of food and beverage

sales and ATM fees from those persons who were engaging in sex trafficking.

131.    Defendant Uomi knew or should have known about the nature of the sex trafficking venture

at the Spinnaker Inn, including as they related to Plaintiff S.Y., for the reasons stated above which

include, but are not limited to:

               a. Cash payments for the rooms by the sex traffickers;

               b. Refusal of housekeeping services by those persons engaged in sex trafficking;

               c. Excessive used condoms located in the rooms used for sex trafficking;

               d. Excessive requests for towels and linens in the rooms used for sex trafficking;

               e. Hotel staff observing Plaintiff S.Y. and her traffickers in the hotel;

               f. Plaintiff S.Y. being escorted by traffickers in and around the hotel;



                                                 27
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 28 of 43 PageID 28




                g. Pleas and screams from help coming from the rooms of Plaintiff S.Y.;

                h. Operation of sex trafficking ventures out of the same hotel room for multiple
                   days or weeks in succession;

                i. Multiple men per day coming and going from the same rooms without luggage
                   or personal possessions; and

                j. Knowledge of police and EMS activity at the Spinnaker Inn and at other
                   locations near the Spinnaker Inn that was related to commercial sex work.

132.   Defendant Uomi was participating in a venture under 18 U.S.C. § 1595(a) by engaging in

a pattern of acts and omissions that were intended to support, facilitate, harbor, and otherwise

further the traffickers’ sale and victimization of the Plaintiff     S.Y. for commercial sexual

exploitation by repeatedly renting rooms at Spinnaker Inn to people Defendant Uomi knew or

should have known were engaged in sex trafficking.

133.   For the reasons set forth herein, Plaintiff S Y. suffered and will continue to suffer

substantial economic, physical, and psychological injuries as the result of being trafficked and

sexually exploited at the Spinnaker Inn in violation of 18 U.S.C. §1591.

                                          COUNT II
                                Violation of Fla. Stat. § 772.104

134.   Plaintiff S. Y. brings this claim against Defendant Uomi under Fla. Stat. § 772.104(1) and

§ 772.104(2).

135.   In support of her action against Defendant Uomi, Plaintiff S.Y. adopts and incorporates by

reference paragraphs 1-126 contained in this Complaint as if fully set forth herein.

136.   At all material times, Defendant Uomi associated with the Plaintiff S.Y.’s sex traffickers

for the common purpose of profiting off an established sex trafficking scheme. This association-

in-fact is therefore an Enterprise within the meaning of Fla. Stat. § 772.102(3).




                                                28
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 29 of 43 PageID 29




137.   Defendant Uomi conducted or participated in, or conspired to conduct or participate in, the

affairs of the RICO Enterprise through a pattern of numerous acts of racketeering activity defined

under Fla. Stat. § 772.102(1)(a)(15) and in violation of Fla. Stat. § 772.103, related by their

common purpose to profit off an institutionalized sex trafficking scheme.

138.   Specifically, Defendant Uomi conducted or participated in, and/or conspired to conduct or

participate in, the affairs of the RICO Enterprise by knowingly, or with reckless disregard,

maintaining sex trafficking as defined by Fla. Stat. § 787.06(2)(f).

139.   As described in the preceding paragraphs, Defendant Uomi, regarding the RICO

Enterprise, maintained sex trafficking by knowingly, or with reckless disregard, repeatedly

allowing sex trafficking to occur on its premises between 2013 and 2016.

140.   In exchange for maintaining the sex trafficking scheme, Defendant Uomi, regarding the

RICO Enterprise, received a financial benefit in violation of Fla. Stat. § 787.06(3), namely,

repeated payments for rooms used for sex trafficking.

141.   These predicate acts of racketeering activity described above constitute a “pattern of

racketeering activity” as defined in Fla. Stat. § 772.102(4) and furthered the common purpose of

the RICO Enterprise to profit from a sex trafficking scheme.

142.   Defendant Uomi’s acts have yielded consistent results and caused economic, physical, and

psychological injuries to the Plaintiff S.Y.

143.   As set forth in the preceding paragraphs, the racketeering acts have similar participants.

144.   Defendant Uomi is a hospitality company that provides lodging at the Spinnaker Inn.

145.   Defendant Uomi, regarding the RICO Enterprise, directed its racketeering activities at a

common victim, Plaintiff S.Y.




                                                29
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 30 of 43 PageID 30




146.   The acts of Defendant Uomi have similar methods of commission, such as maintaining

deficiencies in implementing and enforcing policies and protocols regarding sex trafficking at the

Spinnaker Inn in order to maximize its profits.

147.   As a direct and proximate result of Defendant Uomi’s acts discussed in this section,

Plaintiff S.Y. has suffered bodily injuries that are of a continuing or permanent nature, resulting in

pain and suffering, disability, disfigurement, mental anguish, PTSD, humiliation, distress,

deformation, loss of capacity to enjoy life, loss of enjoyment of life, and expenses of medical

treatment. All of the losses are either permanent or continuing in their nature and the Plaintiff will

suffer from such losses in the future.

                                           COUNT III
                                         Premise Liability

148.   Plaintiff S. Y. brings this claim against Defendant Uomi for premise liability.

149.   In support of her action against Defendant Uomi, Plaintiff S.Y. adopts and incorporates by

reference paragraphs 1-126 contained in this Complaint as if fully set forth herein.

150.   At all times material to this complaint, the Plaintiff S.Y., while an invitee or otherwise

lawfully present upon the premises of the Spinnaker Inn, did sustain injuries as a result of

Defendant Uomi, its patrons and the criminal activity carried on at the Spinnaker Inn.

151.   Defendant Uomi, individually and by and through its agents, servants, franchisees and/or

employees, owed a duty to maintain the premises of the Spinnaker Inn, that it owned, operated,

controlled, supervised and/or for which it was otherwise responsible, in a reasonably safe condition

and free from conditions that would render it dangerous and unsafe for the Plaintiff S.Y.

152.   Defendant Uomi, individually and/or by and through its agents, servants, franchisees

and/or employees, owed a duty to exercise reasonable care to protect the Plaintiff S.Y., by

inspection or other affirmative acts, from the danger of any reasonably foreseeable harm occurring



                                                  30
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 31 of 43 PageID 31




from the reasonably foreseeable use of the premises of the Spinnaker Inn that it owned, operated,

controlled, supervised and/or for which it was otherwise responsible by sex traffickers.

153.   Defendant Uomi, individually and/or by and through its agents, servants, franchisees

and/or employees, owed a duty to exercise reasonable care to keep the hotel guests of the

Spinnaker Inn, including Plaintiff S.Y., safe by implementing and enforcing security measures

and proper protocols.

154.   Defendant Uomi, individually and/or by and through its agents, servants, franchisees

and/or employees, owed a duty to safeguard the Plaintiff S.Y. against criminal conduct that

Defendant Uomi could reasonably foresee happening at the Spinnaker Inn.

155.   Defendant Uomi, individually and/or by and through its agents, servants, franchisees

and/or employees, owed a duty to maintain the Spinnaker Inn in a hospitable, safe and reasonable

manner, as well those areas beyond the hotel’s property lines for which Defendant Uomi had

possession, custody or control thereof.

156.   Defendant Uomi had actual or constructive knowledge of prior similar sex trafficking

incidents carried out at hotel properties it owned, operated, supervised, controlled and/or was

otherwise responsible, including the Spinnaker Inn, as well as other hotel properties in Naples,

Florida.

157.   Defendant Uomi knew or should have known, in light of all the attendant circumstances

stated herein, that the risk of such criminal conduct taking place at the Spinnaker Inn would be

unreasonably high without Defendant Uomi taking appropriate security precautions against such

conduct as well as protocols for reporting and refusing such conduct.

158.   Defendant Uomi, individually and/or by and through its agents, servants, franchisees and/or

employees, had actual knowledge of the dangerous condition the Plaintiff S.Y. was in at the




                                                31
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 32 of 43 PageID 32




Spinnaker Inn, or in the alternative, that the dangerous condition existed for a sufficient length of

time at the Spinnaker Inn such that Defendant Uomi, in the exercise of ordinary care, should have

known of the conditions, thereby giving Defendant Uomi constructive knowledge of the Plaintiff

S.Y.’s peril; and/or that the condition occurred with regularity at the Spinnaker Inn and was

therefore foreseeable; and/or Defendant Uomi should have known of the dangerous condition or

peril by conducting proper and reasonable inspection of the hotel premises and/or guests’ conduct.

159.   Because human sex trafficking and associated conduct was foreseeable, Defendant Uomi had

a duty to take adequate measures at the Spinnaker Inn to protect its guests, including the Plaintiff

S.Y., from being victims of continued sex trafficking.

160.   At all times material, Defendant Uomi, by and through its agents, servants, franchisees

and/or employees, created and/or allowed the dangerous condition to exist at the Spinnaker Inn

and/or failed to keep the Plaintiff S.Y. safe while she was on the premises of the Spinnaker Inn.

161.   Defendant Uomi could have taken any number of corrective measures to make the

dangerous conditions at the Spinnaker Inn cease, including but not limited to, not accepting

payments, not allowing "Johns" to enter the Spinnaker Inn, not allowing sex traffickers to enter

the Spinnaker Inn, providing training regarding human trafficking awareness to employees who

perform housekeeping duties, maintenance, or who work at the front desk; providing guidance on

how to identify individuals who may be traffickers or their victims of the sex trafficking;

establishing, implementing or enforcing protocols on reporting suspected human trafficking and

responding to situations involving human trafficking; and enforcing provisions within employee

manuals or handbook on how to handle general emergency situations or manage criminal risks.




                                                 32
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 33 of 43 PageID 33




162.    In failing to take any measures to report and remove the dangerous condition from the

premises of the Spinnaker Inn, Defendant Uomi failed to take reasonable care to protect the

Plaintiff S.Y, its hotel guest.

163.    Furthermore, by leaving the hotel premises open and unattended, Defendant Uomi

encouraged the use of the hotel premises by loiterers, pimps, criminals, rapists and drug dealers to

run its own criminal venture, prostitute, batter, falsely imprison, overdose, enslave, and gravely

injure women, such as Plaintiff S.Y., who – because of their fear, mental state, financial restraints

and physical injuries from the forced sex occurring in the Spinnaker Inn hotel rooms – were unable

to rescue themselves. Accordingly, Defendant Uomi’s failure to act effectively enabled its hotel

room(s) to confine and/or imprison the Plaintiff S.Y. without any safe means of escape from the

"Johns'' and/or ''pimps".

164.    Defendant Uomi, by and through its agents, servants, franchisees and/or employees,

breached its duties owed to the Plaintiff S.Y., and was negligent regarding the Spinnaker Inn by:

                a. Creating a dangerous condition;

                b. Failing to correct the aforementioned dangerous condition;

                c. Failing to report and refuse renting to the traffickers;

                d. Failing to properly and adequately maintain the premises in a reasonably safe
                   condition;

                e. Failing to monitor and prevent its hotel staff and agents from conducting and
                   engaging in illegal sex and drug trafficking;

                f. Failing to have security measures to protect the Plaintiff;

                g. Failing to provide training regarding human trafficking awareness to employees
                   who perform housekeeping duties, maintenance, or who work at the front desk;

                h. Failing to provide guidance to employees on how to identify individuals who
                   may be traffickers or their victims of the sex trafficking;




                                                 33
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 34 of 43 PageID 34




                 i. Failing to establish, implement or enforce protocols on reporting suspected
                    human trafficking and responding to situations involving human trafficking;

                 j. Failing to enforce provisions within employee manuals or handbook on how to
                    handle general emergency situations or manage criminal risks; and

                 k. Failing to take affirmative steps to investigate suspicious conduct and forbid
                    criminal conduct.

165.   As a direct and proximate result of the acts and omissions of Defendant Uomi, by and

through its agents, servants, franchisees and/or employees – which led to the continuous dangerous

condition at the Spinnaker Inn during the time period within which Plaintiff S.Y. was trafficked

there (approximately 2013 through approximately February 2016) – Plaintiff S.Y. has suffered

bodily injuries that are of a continuing or permanent nature, resulting pain and suffering, disability,

disfigurement, mental anguish, PTSD, humiliation, distress, deformation, loss of capacity to enjoy

life, loss of enjoyment of life, and expenses of medical treatment. All of the losses are either

permanent or continuing in their nature and the Plaintiff will suffer from such losses in the future.

                                          COUNT IV
                          Negligent Hiring, Supervision and Retention

166.   Plaintiff S. Y. brings this claim against Defendant Uomi for negligent hiring, supervision

and retention.

167.   In support of her action against Defendant Uomi, Plaintiff S.Y. adopts and incorporates by

reference paragraphs 1-126 contained in this Complaint as if fully set forth herein.

168.   Defendant Uomi, through its agents, employees, franchisees and/or servants, negligently

authorized criminals to rent rooms for prostitution and drug dealing at the Spinnaker Inn,

creating a foreseeable risk that the Plaintiff S.Y. would be sold, used, abused, drugged, beaten

and forced to engage in conduct for fear of her life.

169.   Defendant Uomi, through its agents, employees, franchisees and/or servants, failed to

either identify and/or report the human sex trafficking and foreseeable harm of the Plaintiff.


                                                  34
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 35 of 43 PageID 35




170.   Defendant Uomi, through its agents, employees, franchisees and/or servants, failed to

refuse continued lodging services to human sex traffickers.

171.   Defendant Uomi was in control of the hiring of agents, employees, and/or servants at the

Spinnaker Inn that it owned, operated, supervised, controlled and/or or was otherwise

responsible, and was responsible for performing background checks on these agents,

employees and/or servants; instructing, training and supervising said agents, employees, and/or

servants; and deciding whether to terminate said agents, employees and/or servants.

172.   Defendant Uomi had a duty to make an appropriate investigation of its agents, employees,

and/or servants.

173.   Defendant Uomi was in control of the supervising of the agents, employees, and/or

servants at the hotels that it owned, operated, supervised, controlled and/or or was otherwise

responsible, and was responsible for instructing, training and supervising said agents,

employees, and/or servants.

174.   Defendant Uomi knew or should have known that its agents, employees, and/or servants

were allowing criminals to rent rooms for prostitution and drug dealing.

175.   Defendant Uomi knew or should have known that its agents, employees, and/or servants

were failing to either identify and/or report the human sex trafficking and foreseeable harm

of the Plaintiff and others.

176.   Defendant Uomi knew or should have known that its agents, employees, and/or servants

were failing to refuse continued lodging services to human sex traffickers.

177.   At all material times, Defendant Uomi was negligent in its hiring, employment,

supervision and termination decisions regarding its agents, employees, and/or servants, and

said negligent decisions caused the Plaintiff S.Y. to be injured.




                                              35
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 36 of 43 PageID 36




178.   It was foreseeable that Defendant Uomi’s acts and omissions increased the risk that

these illegal acts would regularly occur on the premises of the Spinnaker Inn and would cause

harm to the Plaintiff S.Y.

179.   But for the negligence and omissions of Defendant Uomi as to the Spinnaker Inn, the

criminal conduct, including human sex trafficking, on the foregoing dates could have been

prevented and/or stopped.

180.   Accordingly, Defendant Uomi is liable for all harmful results that are the normal

incidents of, and within the increased risk caused by, its negligent acts and omissions

regarding the Spinnaker Inn.

181.   As a direct and proximate result of the acts and omissions of the Defendant, by and

through its agents, servants, franchisees and/or employees – which led to the continuous sex

trafficking of Plaintiff S.Y. from approximately 2013 through approximately February of

2016 – Plaintiff S.Y. has suffered bodily injuries that are of a continuing or permanent nature,

resulting pain and suffering, disability, disfigurement, mental anguish, PTSD, humiliation,

distress, deformation, loss of capacity to enjoy life, loss of enjoyment of life, and expenses of

medical treatment. All the losses are either permanent or continuing in their nature and the

Plaintiff will suffer from such losses in the future

                                          COUNT V
                                        Negligent Rescue

182.   Plaintiff S.Y. brings this claim against Defendant Uomi for negligent rescue.

183.   In support of her action against Defendant Uomi, Plaintiff S.Y. adopts and incorporates by

reference paragraphs 1-126 contained in this Complaint as if fully set forth herein.

184.   At all times material to this litigation, Defendant Uomi was the owner and operator of

the Spinnaker Inn and it ran a profit business of renting out rooms on the hotel premises.




                                                36
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 37 of 43 PageID 37




185.   At all times material to this litigation, Defendant Uomi knew or should have known

that suspicious activity, illegal transactions, abuse, crimes, drugs and sex slavery were a

regular occurrence at the Spinnaker Inn and were being conducted by a regular group of

individuals.

186.   At all times material to this litigation, Defendant Uomi knew or should have known

that this type of environment posed a danger at the Spinnaker Inn.

187.   At all times material to this litigation, Defendant Uomi had a duty to keep its hotel

guests, including Plaintiff S.Y., and its hotel premises safe and prevent foreseeable criminal

activity.

188.   At all times material to this litigation, Defendant Uomi had a duty to take appropriate

actions that would properly inform itself and make the appropriate repairs to make the

Spinnaker Inn safe, or otherwise frustrate criminal activity.

189.   By failing to act and prevent suspicious behavior, Defendant Uomi caused dangerous

conditions to occur, exist and continue on its hotel premises at all relevant times in this

complaint.

190.   Defendant Uomi knew or should have known that an illegal sex trafficking venture and

drug conduct was occurring at the Spinnaker Inn but took no appropriate actions to properly

investigate, report, cease or prevent the illegal conduct, nor to safeguard its hotel guests and/or

to rescue the Plaintiff S.Y. from the peril it caused by renting rooms at the Spinnaker Inn for

extended stays to human sex traffickers.

191.   During all relevant times, Defendant Uomi financially benefitted from the sexual

trafficking rental money received from the Spinnaker Inn, where the Plaintiff S.Y. was held as a

sex slave, and the consistent occupancy. By failing to prevent or correct the dangerous conditions




                                                37
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 38 of 43 PageID 38




on the premises of the Spinnaker Inn, Defendant Uomi allowed the “Johns” continuing demand

for the Plaintiff S.Y.’s services to always be met.

192.    As a result of the authorization, facilitation, access, financial benefits and concealment of

the sex trafficking and drug use by Defendant Uomi on the premises of the Spinnaker Inn, the

Plaintiff S.Y. was placed in peril.

193.    Defendant Uomi had a duty to make safe a dangerous condition at the Spinnaker Inn and

to rescue its hotel guests, specifically Plaintiff S.Y., from the peril it created, as well as to protect

and rescue its hotel guests, specifically Plaintiff S.Y., from foreseeable criminal activity.

194.    Defendant Uomi had a duty to act as reasonably prudent person under emergency

circumstances to rescue the Plaintiff S.Y. when it observed her on its hotel premises being sex

trafficked, strung out, stumbling onto the adjacent highway, overdosed, injured and/or beaten.

195.    Defendant Uomi failed to protect and failed to rescue the Plaintiff S.Y. despite its legal duty

to rescue her as a result of the hotel-guest relationship and because it placed the Plaintiff S.Y. in the

peril of continued and extended forced sex services.

196.    Defendant Uomi failed to act as reasonably prudent hotel owner and operator, especially

in light of the prior incidents and known issues at its hotel and in the Naples community.

197.    Plaintiff S.Y. suffered physical, mental, emotional and economic damages as the result of

the actions and inactions of Defendant Uomi.

198.    As a direct and proximate result of the acts and omissions of Defendant Uomi,

individually and/or by and through its agents, servants, franchisees and/or employees – which

led to the continuous sex trafficking of Plaintiff S.Y. on the premises of the Spinnaker Inn

from approximately 2013 through approximately February of 2016 – Plaintiff S.Y. has

suffered bodily injuries that are of a continuing or permanent nature, resulting pain and

suffering, disability, disfigurement, mental anguish, PTSD, humiliation, distress,


                                                   38
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 39 of 43 PageID 39




deformation, loss of capacity to enjoy life, loss of enjoyment of life, and expenses of medical

treatment. All the losses are either permanent or continuing in their nature and the Plaintiff

will suffer from such losses in the future.

                                       COUNT VI
       Aiding and Abetting, Harboring, Confining, Coercion and Criminal Enterprise

199.   Plaintiff S.Y. brings this claim against Defendant Uomi for aiding and abetting unlawful

activity including unlawful confinement, imprisonment, assault and battery by her sex traffickers

and “Johns.”

200.   In support of her action against Defendant Uomi, Plaintiff S.Y. adopts and incorporates by

reference paragraphs 1-126 contained in this Complaint as if fully set forth herein.

201.   The affirmative acts of Defendant Uomi in renting hotel rooms at the Spinnaker Inn for

extended amounts of time to the Plaintiff’s sex traffickers for sex trafficking, and failing to

report illegal conduct to the authorities caused the Plaintiff S.Y. to be routinely confined to

and imprisoned in the hotel rooms and the hotel premises.

202.   The affirmative acts of Defendant Uomi in renting hotel rooms at the Spinnaker Inn for

extended amounts of time to the Plaintiff’s sex traffickers for sex trafficking, and failing to

report illegal conduct to the authorities caused the Plaintiff S.Y. to suffer assault and battery

at the hands of her sex traffickers and “Johns.”

203.   Defendant Uomi desired Plaintiff’s continuous occupancy of the hotel rooms at the

Spinnaker Inn, and that of her sex traffickers and “Johns,” because it generated revenue, even

if said occupancy was related to suspicious or criminal activity.

204.   Defendant Uomi had knowledge, actual or constructive, that sexual trafficking victims,

including the Plaintiff S.Y., were being confined and imprisoned and that they had no




                                               39
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 40 of 43 PageID 40




reasonable means of escape due to physical barricades of the Plaintiff’s sex traffickers in the

hallways, forced drug use and/or physical restraints.

205.   Defendant Uomi had actual and/or constructive knowledge the Plaintiff S.Y. was being

assaulted and battered at the hands of her sex traffickers and “Johns.”

206.   Defendant Uomi had knowledge, actual or constructive, that Plaintiff did not leave her

rooms at the Spinnaker Inn for extended periods of times, nor allow maintenance to come into

her hotel rooms.

207.   Defendant Uomi provided substantial assistance to Plaintiff’s sex traffickers and

“Johns” in carrying out her imprisonment, confinement, assaults and batteries at the Spinnaker

Inn by allowing it to continuously use rooms there for sex trafficking, allowing “Johns” to

find and visit the Plaintiff in her rooms at the Spinnaker Inn, and turning a blind eye to the

unlawful conduct taking place so that they could obtain revenue from the renting of the rooms

at the Spinnaker Inn.

208.   The knowledge of Defendant Uomi, along with its actions and inactions, allowed

traffickers and “Johns” to make the Plaintiff S.Y. their sex slaves.

209.   Defendant Uomi facilitated or assisted the criminal enterprise by either willful blindness,

gross negligence, and/or indifference.

210.   Accordingly, Defendant Uomi is liable for all foreseeable damages that arose from the

Plaintiff S.Y.’s confinement, imprisonment, drug use, assault and battery that continually took

place at the Spinnaker Inn.

211.   As a direct and proximate result of the acts and omissions of Defendant Uomi

individually and/or by and through its agents, servants, franchisees and/or employees – which

led to the continuous sex trafficking of Plaintiff S.Y. at the Spinnaker Inn from approximately

2013 through approximately February of 2016 – Plaintiff S.Y. has suffered bodily injuries that



                                                 40
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 41 of 43 PageID 41




are of a continuing or permanent nature, resulting pain and suffering, disability, disfigurement,

mental anguish, PTSD, humiliation, distress, deformation, loss of enjoyment of life, and

expenses of medical treatment. All the losses are either permanent or continuing in their nature

and the Plaintiff will suffer from such losses in the future.

212.      Due to all of the above allegations against Defendant Uomi regarding Plaintiff’s unlawful

sex trafficking at its hotel premises, Plaintiff pleads allowance to recover damages, court costs and

reasonable attorney's fees.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff S.Y. demands judgment against Defendant as identified in each

of the above-referenced claims and Counts and as follows:

1.      Awarding compensatory damages to the Plaintiff for past and future damages for the

described losses with respect to each count, including but not limited to pain and suffering for

severe and permanent personal injuries sustained by the Plaintiff, health care costs, medical

monitoring, together with interest and costs as provided by law;

2.      For any other causes of action and/or claims as may be compensable under local laws

and/or statutes as may apply under the laws in the jurisdiction and venue in which this case will

be transferred for trial;

3.      Punitive and/or exemplary damages for the wanton, willful, fraudulent, reckless acts of the

Defendant who demonstrated a complete disregard and reckless indifference for the safety and

welfare of the general public and to the Plaintiff in an amount sufficient to punish the Defendant

and deter future similar conduct;

4.      Awarding the Plaintiff reasonable attorney’s fees;

5.      Awarding the Plaintiff the costs of these proceedings; and

6.      Such other and further relief as this Court deems just and proper.


                                                 41
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 42 of 43 PageID 42




                                     JURY DEMAND

      Plaintiff S.Y. hereby demands a trial by jury.

Dated: August 19, 2020

                                          s/ Sharon M Hanlon
                                          Sharon M Hanlon, Esq
                                          FL Bar Number: 946620
                                          Law Office of Sharon M. Hanlon, PA
                                          5633 Naples Boulevard
                                          Naples, Florida 34109
                                          Telephone: (239) 598-3222
                                          shanlon@zelmanandhanlon.com
                                          gcohen@zelmanandhanlon.com

                                          s/ Yale T Freeman
                                          Yale T. Freeman, Esq
                                          FL Bar Number: 161855
                                          Yale T. Freeman, PA
                                          999 Vanderbilt Beach Road, Suite 200
                                          Naples, FL 34108
                                          Telephone: (239) 530-2500
                                          ytfreeman@ytfreemanlaw.com

                                          s/ Brian J. Perkins________________________
                                          Brian J. Perkins, Esq.
                                          To be Admitted Pro Hac Vice
                                          Virginia E. Anello, Esq.
                                          To be Admitted Pro Hac Vice
                                          Diana Yastrovskaya, Esq.
                                          To be Admitted Pro Hac Vice
                                          Douglas and London, P.C.
                                          Attorney for Plaintiff
                                          59 Maiden Lane, 6th Floor
                                          New York, NY 10038
                                          Telephone: (212) 566-7500
                                          Fax: (212) 566-7501
                                          bperkins@douglasandlondon.com
                                          vanello@douglasandlondon.com
                                          dyastrovskaya@douglasandlondon.com




                                            42
Case 2:20-cv-00602-JLB-NPM Document 1 Filed 08/19/20 Page 43 of 43 PageID 43




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020 I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which I will send a notice of electronic filing

to all counsel of record.

                                             s/ Sharon M Hanlon
                                             Sharon M Hanlon, Esq




                                                43
